Case 19-12097-mdc   Doc 69   Filed 01/22/21 Entered 01/22/21 13:40:36   Desc Main
                             Document     Page 1 of 1


               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Joseph Walker                       :     CHAPTER 13
                    Debtor                 :     BANKRUPTCY NO.19-12097
M&T Bank
                    Movant                 :
        v.

Joseph Walker                              :
                        Debtor
Tina Sloan
                        Co-Debtor          :

William C. Miller, Esq.                    :
                    Trustee                :

         STATUS REPORT AND REQUEST FOR EVIDENTIARY HEARING

      Pursuant to the court’s order of December 3, 2020 Joseph

Walker, by his undersigned attorney, is requesting that the

evidentiary hearing, which had been tentatively scheduled for

February 19, 2021 on the motion of M&T Bank to dismiss Debtor’s

chapter 13 bankruptcy and in the alternative for relief from the

automatic stay, go forward.         The parties to date have not been

able to arrive at a stipulated record and movant has not

accepted Debtor’s Proffer.



                                Respectfully submitted,

                                /s/ Irwin Trauss
                                Irwin Trauss, Esquire
                                Attorney for Debtor
                                PHILADELPHIA LEGAL ASSISTANCE
                                718 Arch Street, Suite 300N
                                Philadelphia, PA 19102
                                (215) 981-3811
                                (215)981 3870(fax)
                                itrauss@philalegal.org
